



SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Steven Ciardiello
**************
**************




Re:     AMENDMENT TO EMPLOYMENT AGREEMENT


Dear Steve:


This Amendment (the “Amendment”) to the Employment Agreement dated August 5,
2019 between you and Shutterstock, Inc. (the “Employment Agreement”) is entered
into effective as of November 5, 2019 by and between you (referred to
hereinafter as the “Executive” or “you”) and Shutterstock, Inc., a Delaware
corporation (the “Company”).


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Employment Agreement
shall be amended as hereafter provided:


1.
Section 7(a)(iv) is amended and restated to read as follows:



Equity. If the Executive’s termination date is at least twelve (12) months
following the Effective Start Date, all of Executive’s unvested and outstanding
equity awards that would have become vested had Executive remained in the employ
of the Company for the twelve (12)-month period following Executive’s
termination of employment shall immediately vest and become exercisable as of
the date of Executive’s termination.


2.
Section 7(b)(iv) is amended and restated to read as follows:



Equity. Unless otherwise set forth in a performance restricted stock unit award
agreement, all of Executive’s unvested and outstanding equity awards shall
immediately vest and become exercisable as of the date Executive’s Release (as
defined in Section 8 herein) actually becomes effective.


3.
Section 10(h) is amended and restated to read as follows:



Severance Period. “Severance Period” shall mean twelve (12) months.


Except as amended hereby, the Employment Agreement shall remain in full force
and effect, and the valid and binding obligation of the parties thereto.


IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Executive
Employment Agreement to be duly executed and delivered as of the date written
above.




SHUTTERSTOCK, INC.


By: /s/ Lisa Nadler
    
Name:    Lisa Nadler


Title: Chief Human Resources Officer




EXECUTIVE


/s/ Steven Ciardiello
Steven Ciardiello


